Citation Nr: 0415912	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  95-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ear hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from July 1956 to December 
1956 and from June 1958 to November 1980.  His DD Form 214 
reflects his military occupation specialty (MOS) was air 
defense missile systems technician.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In September 
2002, the Board denied an increased evaluation for a left ear 
hearing loss disability.  The issue of entitlement to service 
connection for a right ear hearing loss disability was 
deferred.  


FINDING OF FACT

Right ear hearing loss was not manifested during service.  
Sensorineural hearing loss was not manifest within one year 
of separation from service.  A right ear hearing loss 
disability is not attributable to service.  


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or 
aggravated by service.  An organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The June 1958 service entrance examination report shows that 
the ears and drums were normal.  Whispered voice testing was 
15/15 in the right ear.  His hearing was assigned a profile 
of "1."  

A June 1960 reenlistment examination report reflects that the 
ears and drums were normal.  Whispered voice testing was 
15/15 in the right ear.  His hearing was assigned a profile 
of "1."  On the accompanying medical history he denied 
having or having had ear trouble.  

A July 1964 examination report shows that the ears and drums 
were normal.  His hearing was assigned a profile of "1."  
Audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5 (20)
5 (15)
0 (10)
0 (10)
0 (5)
30 (40)

The Board notes that testing by the service department prior 
to October 1967 was probably done using ASA units.  The 
following parentheses show the amount of adjustment:  500 
(15) 1000 (10) 2000 (10) 3000 (10) 4000 (5) 6000 (10).  

A June 1966 reenlistment examination report shows that the 
ears and drums were normal.  Whispered voice testing was 
20/25 on the right.  His hearing was assigned a profile of 
"1."  Audiological evaluation showed pure tone thresholds, 
in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5 (20)
0 (10)
0 (10)
-
5 (10)
-

On the accompanying medical history, he denied having or 
having had ear trouble.  

An October 1966 report of examination shows that the ears and 
drums were normal.  Whispered voice testing was 20/25 on the 
right.  His hearing was assigned a profile of "1."  
Audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:






HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5 (20)
0 (10)
0 (10)
-
5 (10)
-

A June 1972 separation examination report shows that the ears 
and drums were normal.  His hearing was assigned a profile of 
"2."  Audiological evaluation showed pure tone thresholds, 
in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
15
15
-
30
-

The appellant underwent audiological evaluation in December 
1975.  Pure tone thresholds, in decibels, were as follows




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
10
5
20
30

A June 1977 report of examination shows that the ears and 
drums were normal.  His hearing was assigned a profile of 
"1."  Audiological evaluation showed pure tone thresholds, 
in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
15
10
15
20
-

High frequency hearing loss on the left was noted.  

A December 1979 retirement examination report shows that the 
ears and drums were normal.  His hearing was assigned a 
profile of "1."  Audiological evaluation showed pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
10
-

On VA examination in November 1992, the appellant's reported 
history of a hearing defect since 1972 was noted.  
Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
10
5
15
45
-

There was 100 percent speech recognition.  The assessment was 
mild-to-moderate high frequency sensorineural hearing loss.  

Private medical records, dated from August 1997 to October 
1997, reflect that the appellant underwent audiological 
evaluation.  The results have not been interpreted but appear 
to reflect hearing loss.  

On VA examination in January 2003, the examiner stated that 
he reviewed the claims file.  The report of examination notes 
the veteran's reported history of noise exposure and acoustic 
trauma during service in association with having worked with 
the Hawk Missile System from 1973 to 1980,  as well as having 
worked around heavy equipment and generators, and small arms 
fire.  The diagnosis was bilateral high frequency 
sensorineural hearing loss.  The examiner stated the 
following:

I was unable to document onset or 
progression of hearing loss in the right 
ear at all at any time.  The only loss 
of hearing that was recorded in the C-
file record was on 6/22/77, at which 
time a significant loss of hearing was 
noted in the left ear at 4000Hz.  It is 
my understanding that the veteran is 
current[ly] already service-connected 
for hearing loss in the left ear, but is 
appealing the decision not to service-
connect for the right ear.  At the 
present time, there is no significant 
asymmetric hearing loss present in 
either ear.  However, it would appear 
that the hearing loss in the right ear 
has progressed subsequent to retirement 
from active duty in 1980.  

Based on my review of the C-file record, 
I can find no justification for service-
connection for hearing loss in the right 
hear.  

Discrimination ability was noted to be 100 percent correct on 
the right and 100 percent correct on the left.

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110, 1131 (West 2002).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This is a rebuttable presumption.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107; 38 C.F.R. § 3.159 (hereafter "VCAA") 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable AOJ decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  Assuming, 
however, solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  In this case, even though the AOJ did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
November 1992 and March 1998 rating decisions of the reasons 
and bases for the decisions.  He was further notified of this 
information in the September 1993 statement of the case and 
the March 1998 supplemental statement of the case.  The Board 
concludes that the discussions in the November 1992 and March 
1998 rating decisions and in the statement and supplemental 
statement of the case, which were all sent to the appellant, 
informed him of the information and evidence needed to 
substantiate the claim.  By letter dated in August 2003, he 
was advised of the evidence he needed to submit to 
substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his claim, 
what information or evidence was needed from him, what he 
could do to help with his claim, and what VA had done to help 
with his claim.  By letter dated in July 2002, he was advised 
of the procedures by which to submit additional evidence.  
These actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that in 
October 1996, the Dallas VA Medical Center specifically 
stated that no outpatient treatment records pertaining to the 
appellant were available.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
appellant.  

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.  

The issue before the Board is whether the appellant has a 
right hearing loss disability due to disease or injury during 
service or whether an organic disease of the nervous system 
was manifested within one year of separation.  It is not 
necessary that the appellant have a hearing loss disability 
during service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  It is necessary, however, to establish a nexus 
between current disability and service.  Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).  In this case, there is no 
evidence of right ear hearing loss disability during service 
or right ear organic disease of the nervous system, either 
during service or within one year of separation.  It is clear 
that some abnormalities are recorded in July 1964, June 1972, 
and December 1975.  See Hensley, supra.  

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service.  Service medical records 
reflect right ear pure tone threshold at 6000 Hertz was 30 in 
July 1964, at 4,000 Hertz was 30 in 1972, and at 6000 Hertz 
was 30 in December 1979.  Such findings, however, do not 
constitute a hearing loss disability for VA compensation 
purposes.  38 C.F.R. § 3.385.  More importantly, at 
separation in December 1979, pure tone threshold at 4,000 
Hertz was 10.  The initial evidence of a right ear hearing 
loss disability is in November 1992, many years after 
service.  The January 2003 VA examiner specifically stated 
that there was no evidence of a right ear hearing loss during 
service and no basis to conclude that a right ear hearing 
loss disability is related to service.  

Based upon the evidence of record, including all of the 
audiometric examinations and the VA medical opinion, it must 
be concluded that the in-service abnormal findings were acute 
and transitory, and not indicative of a chronic right ear 
process that produced subsequent disability.  Rather, the 
probative evidence establishes that the post service 
development of right ear hearing loss disability has no nexus 
to service.  

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his statements do not 
constitute competent medical evidence that a hearing loss 
disability is related to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge.  The 
January 2003 medical opinion to the effect that a right ear 
hearing loss disability is not related to service is 
competent and supported by contemporaneous documentation 
consisting of service medical records.  Such evidence is far 
more probative than the appellant's unsupported lay opinion.  

The Board notes that a November 1992 VA examination report 
notes a history of a hearing defect since 1972.  This 
information is based on a history reported by the appellant 
and merely recorded by the examiner.  Such is not enhanced 
medical information.  The information is not competent 
medical evidence that a right ear hearing loss disability is 
related to service.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The competent evidence reflects that a right ear 
hearing loss disability was initially diagnosed in November 
1992, many years after service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the appeal 
is denied.  


ORDER

Service connection for a right ear hearing loss disability is 
denied.  



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



